DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/1/2022 in which claim 1 has been amended.  Thus, the claims 1-14 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim 1 recites “transform form data by receiving data entries in said plurality of data fields.”  There is no support for this amended limitation in the specification, e.g., the specification does not disclose transforming form data.  The specification in [0020]-[0021] simply supports receiving data entries in said plurality of data fields.  There is simply no disclosure in the specification which supports transforming form data.  If there is a support in the specification, Examiner suggests that the Applicant specifically point out the specific paragraph(s) in the specification that support the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, what is the difference between application form data and merchant applicant data.  If the merchant is the applicant, then the merchant applicant data is present in the application form data.  Moreover, it is unclear if a data store stores the application form data and merchant applicant data or it is stored elsewhere.
In claim 1, lines 6 and 8, who is a user associated with a user device and “a user interface”.  The claim describes merchant as a user who is served a credit card processing application form (as in lines 8-10).  In claim 1, line 16 also refers to the user.  The user may be a merchant.  The claim does not make it clear who the user is?
In claim 1, line 11, Examiner recommends amending the limitation “comprising a plurality of data fields describing at least an identification of a merchant applicant…” to “comprising a plurality of data fields, some of the data fields are pre-populated with at least an identification of a merchant applicant…” for clarity.  
In claim 1, lines 13-14, the limitation “transform form data” does not clearly describe what happens to the form data after the transformation step.  Moreover, it is unclear if the form data in lines 13-14 refers to application form data in line 4.  If the form data is the same as the application form data, then transform form data is nothing more than populating the form data into some of the data fields of said plurality of data fields.  There is clearly no transformation of form data as the data remains the same.  This renders the claim indefinite.
In claim 1, lines 20-21, it is unclear if the data is being transmitted to the merchant applicant or transmitting to the merchant applicant data, indicating that the application is approved.  Examiner interprets this limitation to be automatically, notify the merchant applicant, that the application for credit card processing service is approved.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing credit card processing applications without significantly more. 
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a data store including application form data and merchant applicant data; and a computer processor coupled to the data store and in communication through the Internet with a user device and programmed, upon receiving an indication from the merchant applicant, to: serve a credit card processing application form via a user interface comprising a web page or mobile application page to the merchant applicant via the Internet, the credit card processing application form comprising a plurality of data fields describing at least an identification of a merchant applicant and an identification of a level of credit card processing service to be purchased, and transform form data by receiving data entries in said plurality of data fields; receive and store in the data store credit card processing application data provided by the user via the credit card processing application form; automatically process the credit card processing application data to determine that an application for credit card processing service is approved; and automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing credit card processing applications which may correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions).  The additional elements of a data store, a computer processor, the Internet, a user device, a user interface, a web page, mobile application page, and automatically do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a data store, a computer processor, the Internet, a user device, a user interface, a web page, mobile application page, and automatically result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a data store, a computer processor, the Internet, a user device, a user interface, a web page, mobile application page, and automatically are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a data store, a computer processor, the Internet, a user device, a user interface, a web page, mobile application page, and automatically are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Dependent claims 2-14 further define the abstract idea that is present in the independent claim 1 and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-14 are directed to an abstract idea.  Thus, the claims 1-14 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri et al., US Patent Application No. 2014/0046786 further in view of Juras et al., US Patent Application No. 2008/0120194.
Regarding claim 1, Mazaheri discloses a system for automatically receiving and processing credit card processing applications, comprising: 
a) a data store including application form data and merchant applicant data ([0025], [0038], [0042], Fig. 3A, 3B); and 
b) a computer processor coupled to the data store and in communication through the Internet with a user device and programmed, upon receiving an indication from the merchant applicant ([0037]-[0038]), to: 
i) serve a credit card processing application form via a user interface comprising a web page or mobile application page to the merchant applicant via the Internet ([0037]-[0038]), the credit card processing application form comprising a plurality of data fields describing at least an identification of a merchant applicant ([0024], and an identification of a level of credit card processing service to be purchased, and transform form data by receiving data entries in said plurality of data fields ([0024], [0038]); 
ii) receive and store in the data store credit card processing application data provided by the user via the credit card processing application form ([0025], [0038], [0042], Fig. 3A, 3B); 
iii) automatically process the credit card processing application data to determine that an application for credit card processing service is approved ([0039]-[0041], [0047]); and, 
iv) automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved. 
Mazaheri does not specifically disclose
an identification of a level of credit card processing service to be purchased;
automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved. 
However, Juras discloses
an identification of a level of credit card processing service to be purchased ([0016], [0018]-[0020]);
automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved (Fig. 1, [0016], [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mazaheri to include the above-noted disclosure of Juras.  The motivation for combining these disclosures would have been to accurately estimate the cost of the merchant service.
Regarding claim 2, Juras discloses wherein the processor is programmed to use level of service data received from said merchant applicant to automatically determine pricing for said credit card processing service (Fig. 1, [0021]-[0022]). 
Regarding claim 3, Juras discloses wherein the level of service data received from said merchant applicant comprises an expected number of transactions per month (Fig. 1, [0019]). 
Regarding claim 4, Juras discloses wherein the level of service data received from said merchant applicant comprises an expected dollar value of transactions per month (Fig. 1, [0020]). 
Regarding claim 5, Juras discloses wherein the level of service data received from said merchant applicant comprises an expected number of card-not-present transactions per month ([0033]-[0034]). 
Regarding claim 7, Juras discloses wherein the processor is further programmed to consult a pricing matrix to determine one or more offer prices for one or more appropriate levels of service in view of the level of service data provided by the merchant applicant ([0021]-[0022]). 
Regarding claim 8, Mazaheri discloses  wherein the processor is further programmed to determine that further information is needed from the merchant applicant after submission of an application and contact the merchant applicant for said further information ([0041]). 
Claims 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri et al., US Patent Application No. 2014/0046786 further in view of Juras et al., US Patent Application No. 2008/0120194 in view of Berlin et al., US Patent Application No. 2015/0019402.
Regarding claim 6, Mazaheri discloses wherein the processor is further programmed to interface with merchant applicants using both a website portal ([0037]-[0038]).
Berlin discloses a mobile application ([0115]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mazaheri and Juras to include the above-noted disclosure of Berlin.  The motivation for combining these disclosures would have been to accept applications from merchants that lacks traditional computer terminals.
Regarding claim 12, Berlin discloses wherein the processor is further programmed to serve to the merchant applicant at least one form that includes electronic signature code for receiving an electronic signature by the merchant applicant ([0032]).
Regarding claim 13, Berlin discloses wherein the processor is further programmed to serve to the merchant applicant at least one dashboard page that includes a display of status information for a pending application for credit card processing services ([0037]-[0038]). 
Regarding claim 14, Berlin discloses wherein the dashboard page further comprises a display of pending actions that need to be taken by the merchant applicant prior to approval of said application for credit card processing services ([0037]-[0038]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri et al., US Patent Application No. 2014/0046786 further in view of Juras et al., US Patent Application No. 2008/0120194 in view of Smith et al., US Patent Application No. 2014/0025568.
Regarding claim 9, Mazaheri discloses wherein said portal comprises a merchant applicant portal ([0037]-[0038]).
Smith discloses a sales agent portal ([0024]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mazaheri and Juras to include the above-noted disclosure of Smith.  The motivation for combining these disclosures would have been to allow for a merchant to apply for a merchant account without an Internet connection.
Regarding claim 10, Smith discloses wherein the sales agent portal prompts a sales agent to enter merchant applicant data received from the merchant applicant ([0020]). 
Regarding claim 11, Smith discloses wherein the processor is further programmed to transmit merchant applicant data to a third-party credit card processing company with a request for new service ([0055]).
Response to Arguments
Applicant's arguments filed dated 9/1/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-14 under 35 U.S.C. 101, Applicant cites Core Wireless decision and states that the present claims are similarly directed in part to a user interface comprising a web page or mobile application page and contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces. 
Examiner respectfully disagrees and notes that simply displaying selected data does not amount to improvement to a user interface.  The claim makes use of additional elements to display data and do not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Applicant also states that similar to the claim at issue in Enfish, is a “pure” software claim that has been deemed patent-eligible by the Federal Circuit.  The present claims have significant software aspects and are likewise patent-eligible.
Examiner respectfully disagrees and notes that the technical improvement present in Enfish is missing from the claimed invention and hence these arguments are not persuasive. 
Applicant states that the claims are directed to and focused on non-abstract real-world physical devices, such as the recited data store, the recited computer processor, the recited coupling between the computer processor and the data store, the recited user device, and the recited credit card processing application form comprising a plurality of data fields.  Each of these limitations bring the claimed invention yet further outside the realm of an abstract idea.
Examiner notes that the additional elements of data store, the computer processor, the coupling between the computer processor and the data store, the user device, and the recited credit card processing application form comprising a plurality of data fields simply apply the abstract idea and do not provide any technical improvement.  The presence of these non-abstract real-world physical devices do not integrate the abstract idea into a practical application and amount to add significantly more.  The transformation of data is nothing more than populating the data fields with data.  Moreover, the data is an abstract idea and cannot furnish an inventive concept and hence do not amount to add significantly more.  Thus, these arguments are not persuasive.
Applicant cites Enfish, LLC v. Microsoft Corp. decision and then makes conclusory statement that in claims 1-14 of the present application, all elements together present a combination of elements sufficient to ensure that the claim in practice amounts to “significantly more” than a patent on an ineligible concept.  Applicant present no specific argument to support such a conclusion.  
Applicant then cites DDR Holdings decision and states that the data store and the “computer processor coupled to the data store and in communication through the Internet with a user device and programmed, upon receiving an indication…” as recited in claim 1 of the present application.
Examiner notes that in this case Applicant does not provide any specific arguments to support why the data store and the “computer processor coupled to the data store and in communication through the Internet with a user device and programmed, upon receiving an indication…” either integrate the abstract idea into a practical application or amount to add significantly more.
Applicant then states that claim 1 of the present application recites that the device of this invention transforms form data by receiving data entries in the recited plurality of data fields.  In this respect, the invention is a patent-eligible process and machine in much the same manner as the invention reviewed under a covered business method patent review in PNC Bank v. Secure Axcess, LLC, Case CBM2014-00100 (PTAB September 9, 2014).
Examiner notes that the step of transforming form data is merely inputting data into a plurality of data fields.  There is no transformation of data or technical improvement.  The data itself is an abstract concept and additional elements of machine is merely utilized as a tool to apply the abstract concept.  Thus, the use of machine do not integrate the abstract idea into a practical application or amount to add significantly more.
With respect to Bascom, Applicant states that the present claims 1-14 as a whole each recite an inventive concept, and each element thereof recites a nonconventional and non-generic arrangement of computing devices.  Thus, as in Bascom, present claims 1-14 are patent eligible.
With respect to Applicant’s arguments that the systems claims are directed to an electronic system, and that each element recites a physical aspect of a computer system that is non-abstract, 
Examiner notes that a computer system merely applies the abstract idea and do not transform an abstract concept into a patent eligible subject matter due to lack of technical improvement or an inventive concept.
With respect to the rejection of claims 1-5 and 7-8 under 35 U.S.C. 103, Applicant states that Mazaheri fails to teach or suggest the presently claimed “system for automatically receiving and processing credit card processing applications”.  Applicant also makes conclusory remarks that Mazaheri does not teach the remaining limitations of claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that Mazaheri discloses in [0025], [0039]-[0041] incoming merchant applications.  Mazaheri also discloses transform form data by receiving data entries in said plurality of data fields ([0024]).  The automatically feature is recited in [0047].  Examiner relied on Juras for disclosing the remaining limitations as per the rejection presented above.  The combination of Mazaheri and Juras reads on the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693